UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7762


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVID KEITH MILES,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:02-cr-00548-CMC-33)


Submitted: April 27, 2021                                         Decided: June 15, 2021


Before KEENAN, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Keith Miles, Appellant Pro Se. Jane Barrett Taylor, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David Keith Miles appeals the district court’s order denying Miles’ motion for

reconsideration of the court’s order denying Miles’ motion for compassionate release,

pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L.

No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and also denying Miles’ self-styled

“successive emergency motion for compassionate release.” We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See United States v. Miles, No. 3:02-cr-00548-CMC-33 (D.S.C. Nov. 20, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2